Citation Nr: 0735293	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-10 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
lumbar disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1965 and from May 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  This case was previously before the Board in March 
2007.

The March 2007 Board decision, in pertinent part, increased 
the rating for service-connected sinusitis to 10 percent 
disabling, and that decision was effectuated by an April 2007 
rating decision.  In correspondence received in May 2007, the 
veteran's attorney expressed disagreement with the April 2007 
RO decision.  The Board construes the aforementioned 
correspondence as a claim for an increased rating, and the 
issue of an increased rating for sinusitis is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  An October 1979 RO decision denied service connection for 
degenerative lumbar disease; the veteran did not file an 
appeal.

2.  Evidence received subsequent to the October 1979 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for 
degenerative lumbar disease.


CONCLUSIONS OF LAW

1.  The October 1979 RO decision which denied service 
connection for degenerative lumbar disease is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).


2.  Evidence received since the October 1979 RO decision is 
not new and material, and the veteran's claim of service 
connection for degenerative lumbar disease is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2003, April 2005, 
January 2006, and April 2007, the veteran was informed of the 
evidence and information necessary to substantiate the claim.  
He was also advised of the information required to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see June 2007 supplemental 
statement of the case).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of the claim, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  In March 2006 the veteran received notice 
concerning disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the April 2007 letter contains the 
information required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
veteran has not identified any pertinent, obtainable evidence 
that remains outstanding, and in correspondence received in 
July 2007 he indicated that he had no further evidence to 
submit in this case.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. 


§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

An October 1979 RO decision (in pertinent part) denied the 
veteran's request of service connection for degenerative 
lumbar disease.  Following notice to the veteran later that 
month, no appeal was taken from that determination.  As such, 
the October 1979 RO decision is final.  38 U.S.C.A. § 7105.  
A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In August 
2003 the veteran requested that his back claim be reopened.

The evidence at the time of the October 1979 RO decision 
consisted of service medical records and a May-July 1979 VA 
hospital summary.  An April 1964 service medical record 
indicates that the veteran complained of a sore back and was 
treated with hot soaks; no diagnosis or assessment was noted.  
The veteran's November 1968 separation examination revealed 
that the spine was evaluated as normal, and the veteran 
specifically denied recurrent back pain on the November 1968 
report of Medical History.  A May to July 1979 VA hospital 
summary reveals that the veteran made complaints of back 
pain.  The diagnosis was degenerative lumbar disease.

The October 1979 RO decision denied service connection for 
back disability on the basis that the medical evidence of 
record did not show that any current back disability was 
related to service.

The evidence added to the claims file subsequent to the 
October 1979 rating decision does not raise a reasonable 
possibility of substantiating this claim.  While the veteran 
has submitted private and VA evidence of current back pain 
and complaints, evidence of back disability was previously of 
record, and there is still no competent medical evidence 
linking a current back disability to active military service.  
Neither the veteran nor his representative has asserted that 
any evidence associated with the claims file subsequent to 
the October 1979 RO decision links the veteran's back 
disability to his service.  

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for degenerative 
lumbar disease is not reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue.  A layperson, however, is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal to reopen a claim of entitlement to service 
connection for degenerative lumbar disease is denied.



____________________________________________
BABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


